DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-7 is the inclusion of a current detector and a weight detector.  The current detector measures developing current flowing between the developing agent carrier and the image carrier.  The weight detector measures weight of the toner stuck to the image carrier.   A control device includes a processor, and is configured to act, when the processor executes a control program, as: 
a first measurer that acquires a toner use amount indicating weight per unit area of the toner that has migrated from the developing agent carrier to the image carrier, according to a detection result provided by the weight detector; 
a second measurer that acquires the developing current from the current detector; and 
an estimator that calculates a value of decision coefficient, obtained by dividing variance of an estimated value in a regression model between the toner use amount and the developing current, by variance of a sample value, and estimates deterioration status of the toner, according to the value of the decision coefficient.  
This in combination with the rest of the limitations of the claims is found in all of claims 1-7 but not disclosed nor suggested by the prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakachi et al. and Koseki et al. disclose image forming apparatuses.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





sl	/SUSAN S LEE/                                                         Primary Examiner, Art Unit 2852